DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
This office action is responsive to an amendment filed 9/9/2022. As directed by the amendment, claims 2, 5, 9-10, 12-13, and 17 were amended, claims 1, 4, 14 and 21 were cancelled and no new claims were added. Thus, claims 2-3, 5-13, and 15-20 are presently pending in this application.   

Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, line 2, the term “loosen the compression belt operating the” is suggested to be changed to --loosen the compression belt and operating the-- in order to clarify the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherman (6,447,465). 
Regarding claim 2, Sherman (‘465) discloses a device (device shown in figs. 5-6 having motor and clutch/brake arrangement of fig. 12) for compressing a chest of a patient (abstract and full disclosure) comprising: a platform (13 and 11R, figs. 5-6, see col 8, lines 1-60) for placement under a thorax of the patient (see figs 5-6); a compression belt (4 comprising 4L, 4R, 17R, and 17L, figs. 5-6, col 8, lines 1-60) adapted to extend over an anterior chest wall of the patient (see figs. 5-6); a drive train (50, 48, 52, 55, 54, 56, 6, 7, see fig. 12, col 10, lines 19-56) operably connected to the compression belt (see fig. 12 with figs. 5-6); a brake assembly (see brake 45, fig. 12, col 10, lines 19-56) configured to selectively stop the drive train (col 10, lines 19-56); a motor (43, fig. 12) operably connected to the compression belt through the drive train, a controller (see computer module in col 1, line 58 to col 12, line 4 and full disclosure) configured to control operation of the motor to cause the drive train to tighten and loosen the compression belt in repeated cycles of compression about the thorax of the patient, wherein each cycle of the repeated cycles comprises tightening the compression belt around the chest of the patient, after tightening, causing, by the controller, the motor and brake assembly to cease operation of the drive train for a hold period without power (see figs. 14 and 14a, as shown, during hold period, the motor is off and the brake is on, therefore, there would be no power sent to the compression belt or the drive train, see col 10, lines 19-56 and col 15, line 4 to col 16, line 5), and at a termination of the hold period, loosening the compression belt around the chest of the patient (see figs. 14 and 14a, see col 15, lines 4-67 and col 16, lines 1-5, as shown in fig. 14a, there are multiple compressions cycles involving compression and holding period, and at each cycle there is a tightening and then a hold (where compression is peaked, fig. 14a), and then further stated that at the end of the hold period, the motor is reversed to drive the belt to a relaxed position, then de-energized).
Claims 2-3, 9-11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherman (2004/0030271). 
Regarding claim 2, Sherman (‘271) discloses a device (device shown in figs. 16-19 having motor box shown in fig. 25) for compressing a chest of a patient (abstract and full disclosure) comprising: a platform (71R and 71L, figs. 14-26, paragraphs 0096-0099) for placement under a thorax of the patient (figs. 14-26); a compression belt (64L and 64R, see figs. 14-26, paragraph 0104) adapted to extend over an anterior chest wall of the patient (figs. 14-26 and paragraph 0096); a drive train (67, 68, 104, 107, 108, 109, 110, 112, 114, 116, 65, 111, 113, see fig. 25 and paragraph 105) operably connected to the compression belt, a brake assembly (105, fig. 25, paragraph 0105) configured to selectively stop the drive train (paragraph 0105 with reference to figs. 28 and 28a); a motor (motor 103 in fig. 25) operably connected to the compression belt through the drive train, a controller (see control system in fig. 13A, and paragraph 0076, 0108-0109) configured to control operation of the motor to cause the drive train to tighten and loosen the compression belt in repeated cycles of compression about the thorax of the patient, wherein each cycle of the repeated cycles comprises tightening the compression belt around the chest of the patient, after tightening, causing, by the controller, the motor and the brake assembly to cease operation of the drive train for a hold period without power (see figs. 28 and 28a, as shown, during hold period, the motor is off and the brake is on, therefore, there would be no power sent to the compression belt or the drive train, see paragraph 0116), and at a termination of the hold period, loosening the compression belt around the chest of the patient (see figs. 29 and 29a, paragraphs 0117-0118, as shown in fig. 29a, there are multiple compressions cycles involving compression and holding period, and at each cycle there is a tightening and then a hold (where compression is peaked, fig. 29a), and then further stated that at the end of the hold period, the motor is reversed to drive the belt to a relaxed position, then de-energized).
Regarding claim 3, Sherman (‘271) discloses that the motor cease operation comprises stalling the motor (see paragraphs 0117-0118, Sherman ‘271 discloses that the hold period involves turning the motor off, turning the motor off is stalling the motor, it is noted that the specification does not provide any specifics on the limitation, therefore, the limitation is given its broadest reasonable interpretation). 
Regarding claim 9, Sherman (‘271) discloses that each cycle of the repeated cycles comprises, after loosening, by the controller, the motor to cease operation of the drive train for an inter-compression hold period (see fig. 29a, from time 8-12, there is a hold period, wherein the hold period from 9-10 is considered as an inter-compression hold period). 
Regarding claim 10, Sherman (‘271) discloses a device (device in figs. 15-26) for compressing a chest of a patient (abstract and full disclosure) comprising: a platform (71R and 71L, figs. 14-26, paragraphs 0096-0099) for placement under a thorax of the patient (figs. 14-26); a compression belt (64L and 64R, see figs. 14-26, paragraph 0104) adapted to extend over an anterior chest wall of the patient (figs. 14-26 and paragraph 0096); a motor (see motor 103 in fig. 25, paragraph 0105 with reference to figs. 14-15) disposed in a housing of the platform and operably connected to the compression belt (the housing is housing 73 and motor box 62, paragraphs 0095-0095 and fig. 15), a brake assembly (105, fig. 25, paragraph 0105), a processor (see control system in fig. 13A, and paragraph 0076, furthermore, see full disclosure, the control system is programmable and can process signals, to provide an output base on different conditions, it is inherent that there is a processor, see paragraph 0094, Sherman discloses that the computer control system 70 is included in an enclosure mounted on the motor box, and see paragraph 0108, Sherman discloses that a computer module which acts as the system controller is placed within the box) disposed in the housing and configured to control operation of the motor to tighten and loosen the compression belt in repeated compression cycles about the thorax of the patient, wherein each cycle of the repeated compression cycles comprises cinching the compression belt around the chest of the patient to apply compressive force, after cinching, engaging the brake for a stop period without power (see figs. 28 and 28a, as shown, during hold period, the motor is off and the brake is on, therefore, there would be no power sent to the compression belt or the drive train, see paragraph 0116), and when the stop period ends, loosening the compression belt to release the compression force (see figs. 29 and 29a, paragraphs 0117-0118, as shown in fig. 29a, there are multiple compressions cycles involving compression (cinching) and holding period, and at each cycle there is a tightening and then a hold (where compression is peaked, fig. 29a), and then further stated that at the end of the hold period, the motor is reversed to drive the belt to a relaxed position, then de-energized, wherein the stop period is the hold period, furthermore, the electronic braking mechanism is activated during the hold for example from time period 2 to 3, wherein the braking mechanism includes the brake of Sherman and the turning off of the motor).
 Regarding claim 11, Sherman (‘271) discloses that the processor is configured to monitor, during cinching, at least one sensor to identify application of a high threshold of tightness (see figs. 29 and 29a and paragraphs 0109-0110 and 0112-0113, Sherman discloses that the system includes a torque sensor (sensing current supply to the motor, for example, or directly sensing torque exerted on the drive spool), and monitors the torque or load on the motor, thereby providing an indication of the force applied to the body, and for either or both parameters, a threshold is established, above which further compression is not desired or useful, and that the belt encoder is used by the control system to track the take-up of the belt, and further discloses that the encoder provides constant feedback as to the state of travel and thus the circumference of the patient at any given time, when the belt take up reaches the threshold, the system controller ends the compression stroke and continues into the next period of hold or release as required by the compression/decompression regimen programmed into the controller, and further discloses that the computer is preferably programmed to monitor two or more sensed parameters to determine an upper threshold for belt compression. By monitoring torque as measured by a torque sensor and paid out belt length as determined by a belt encoder, the system can limit the belt take-up with redundant limiting parameters, the redundancy provided by applying two limiting parameters to the system avoids over-compression in the case that a single compression parameters exceed the safe threshold while the system fails to sense and response the threshold by stopping belt-take up, therefore, if the load on the belt in the excess of predetermined threshold, furthermore, Sherman discloses in paragraph 0112 that when the belt is tight to the point where any slack has been taken up, the motor will require more current to continue to turn under the load of compressing the chest, this, the expected rapid increase in motor current draw (motor threshold current draw), is measured through a torque sensor, this spike in current is taken as the signal that the belt has drawn tightly upon the patient and the paid out belt length is an appropriate starting point, the encoder measurement at this point is zeroed within the system (that is, taken as the starting point for belt take up), furthermore, since Sherman stated that the spike in current is taken, it is inherent that there is some form of threshold being utilized to sense the spike, wherein a spike would be considered as in excess of a predetermined threshold, see fig. 29). 
Regarding claim 13, Sherman (‘271) discloses identifying application of a high threshold of tightness comprises identifying a change in load on the motor (see figs. 29 and 29a and paragraphs 0109-0110 and 0112-0113, Sherman discloses that the system includes a torque sensor (sensing current supply to the motor, for example, or directly sensing torque exerted on the drive spool), and monitors the torque or load on the motor, thereby providing an indication of the force applied to the body, and for either or both parameters, a threshold is established, above which further compression is not desired or useful, wherein the level of the load or torque is a depth measurement (the applicant has not claim what is meant by depth measurement and fails to elaborate what the depth measurement belongs to, therefore the term is given its broadest reasonable interpretation)).
Regarding claim 15, Sherman (‘271) discloses a drive train (67, 68, 104, 107, 108, 109, 110, 112, 114, 116, 65, 111, 113, see fig. 25 and paragraph 105), wherein the motor is operably connected to the compression belt via the drive train (see figs. 14-25). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman (2004/0030271) in view of Herken (2013/0324894).
Regarding claim 12, Sherman (‘271) discloses identifying application of a high threshold of tightness comprises determining a depth measurement from signals of the at least one sensor (see figs. 29 and 29a and paragraphs 0109-0110 and 0112-0113, Sherman discloses that the system includes a torque sensor (sensing current supply to the motor, for example, or directly sensing torque exerted on the drive spool), but fails to disclose that the depth measurement signals of the at least one sensor is to determine a compression depth of the anterior chest wall of the patient.  
However, Herken discloses that the chest compression depth signals from sensors that can be used to determine tightness of the belt (see paragraph 0042, Herken discloses that the sensor arrays is programmed to track motion of the sensors on the belt, and interpret this as belt position, belt position, relatively would indicate how tight it is, and further discloses that this data can be processed by the computer to determine the depth of compression provided by the belt and further discloses in paragraph 0011 that the detector/emitter system can also detect proper depth of compression or excessive compression (tightness)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Sherman ‘271 for determining a tightness of Sherman ‘271 to be done by the sensors as taught by Herken for the purpose of providing an alternative means of determining how tight a compression belt is compressing the patient and providing sensors that is capable of detecting the compression depth and determine belt slippage (see paragraphs 0011 and 0042 of Herken and full disclosure). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman (2004/0030271).
Regarding claim 16, Sherman ‘271 discloses a drive spool (68 and 67 in fig. 25), but fails to disclose a left drive spool and a right drive spool, wherein the motor is operably connected to the compression belt via the left drive spool and the right drive spool; and cinching the compression belt around the chest of the patient comprises spooling a portion of the compression belt around each drive spool of the left and right drive spools, and loosening the compression belt comprises unspooling the portion of the compression belt around each drive spool. 
However, Sherman (‘271) teaches an embodiment in fig. 5 comprising a left drive spool (see drive spool 12L, fig. 5, paragraph 0078) and a right drive spool (see drive spool 12R, fig. 5, see paragraph 0078), wherein: the motor is operably connected to the compression belt via the left drive spool and the right drive spool (see fig. 5 and belt 3R and 3L), and cinching the compression belt around the chest of the patient comprises spooling a portion of the compression belt around each drive spool of the left and right drive spools, and loosening the compression belt comprises unspooling the portion of the compression belt around each drive spool (see fig. 5 and paragraphs 0078-0079). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive spool of Sherman ‘271 to be the first drive spool and second drive spools as taught by Sherman ‘271 (embodiment of fig. 5) for the purpose of providing an alternative spool mechanism that can be utilized to tighten and loosen a compression belt. 
Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (2004/0030271).
Regarding claim 17, Sherman (‘271) discloses a method for performing automated chest compressions on a patient (paragraphs 0011-0014 and full disclosure), the method comprising: providing a device (device in figs. 15-26) for compressing a chest of the patient (abstract and full disclosure), the device comprising a platform (71R and 71L, figs. 14-26, paragraphs 0096-0099) for placement under a thorax of the patient (figs. 14-26), a compression belt (64L and 64R, see figs. 14-26, paragraph 0104) comprising a first belt end and a second belt end (first belt end is the end that is attached to 64L and the second end is the end attached to 64R), a drive spool (68 and 67 in fig. 25), a brake assembly (105, fig. 25, paragraph 0105) configured selectively lock the rotational position of the drive spool (paragraph 0105 with reference to figs. 28 and 28a), a motor operably connected to the drive spool (see motor 103 in fig. 25, paragraph 0105 with reference to figs. 14-15), and a controller (see control system in fig. 13A, and paragraph 0076, furthermore, see full disclosure, the control system is programmable and can process signals, to provide an output base on different conditions, it is inherent that there is a processor, see paragraph 0094, Sherman discloses that the computer control system 70 is included in an enclosure mounted on the motor box, and see paragraph 0108, Sherman discloses that a computer module which acts as the system controller is placed within the box) configured to control operation of the motor to tighten and loosen the compression belt in repeated cycles of compression about the thorax of the patient (see figs. 29 and 29a, and paragraphs 0117-0118, there are periods of tightening and loosening); positioning the patient on the platform such that the compression belt extends across the chest of the patient (see figs. 15-19, as shown, to have the patient shown, there would be a step of positioning the patient on the platform such that the compression belt extends across the chest of the patient), and initiating operation of the device to apply repeated cycles of compression to the patient, wherein the control system, during the repeated cycles of compression, causes the motor to spool the first and second compression belt ends around the first and second drive spools to tighten the compression belt across the chest of the patient to apply a compressive force to the patient, after tightening, causes the motor to cease operation and the brake assembly to lock the rotational position of the drive spool for a hold period without power (see figs. 28 and 28a, as shown, during hold period, the motor is off and the brake is on, therefore, there would be no power sent to the compression belt or the drive train, see paragraph 0116) to maintain the compressive force, and at a termination of the hold period, causes the motor to unspool the first and second compression belt ends to loosen the compression belt across the chest of the patient, thereby releasing the compressive force (see figs. 29 and 29a, paragraphs 0117-0118, as shown in fig. 29a, there are multiple compressions cycles involving compression and holding period, and at each cycle there is a tightening and then a hold (where compression is peaked, fig. 29a), and then further stated that at the end of the hold period, the motor is reversed to drive the belt to a relaxed position, then de-energized, see fig. 25, when the motor spin to tighten, the spool would rotate to tighten the compression belt), and attaching the first belt end and the second belt end to the drive spool (see fig. 25, in order to have the belt attached to the spool, there would need to be a step of attaching the belt to the spools, this is an inherent step during the manufacturing or assembly or operation of the device), but fails to disclose a first drive spool and a second drive spool, wherein the first drive spool configured to releasably receive the first belt end, the second drive spool configured to releasably receive the second belt end.
However, Sherman (‘271) teaches an embodiment in fig. 5 comprising a left drive spool (see drive spool 12L, fig. 5, paragraph 0078) and a right drive spool (see drive spool 12R, fig. 5, see paragraph 0078), wherein: the motor is operably connected to the compression belt via the left drive spool and the right drive spool (see fig. 5 and belt 3R and 3L), and cinching the compression belt around the chest of the patient comprises spooling a portion of the compression belt around each drive spool of the left and right drive spools, and loosening the compression belt comprises unspooling the portion of the compression belt around each drive spool (see fig. 5 and paragraphs 0078-0079). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive spool of Sherman ‘271 to be the first drive spool and second drive spools as taught by Sherman ‘271 (embodiment of fig. 5) for the purpose of providing an alternative spool mechanism that can be utilized to tighten and loosen a compression belt. 
The modified Sherman ‘271 fails to disclose that the first drive spool configured to releasably receive the first belt end, the second drive spool configured to releasably receive the second belt end.
However, Sherman (‘271) discloses in paragraph 0137 and fig. 41 that the belt end (belt end of 64) can be releasably attached to the spool (68, see paragraph 0137).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the right belt end and the left belt end of the modified Sherman (‘271) to be releasably attachable to the drive spools as taught by Sherman (‘271) for the purpose of facilitating installation and replacement of belts, and simplifying the drive spool manufacturing process (see paragraph 0137 of Sherman (‘271)). 
	After the modification, there would be a step of attaching the belt to the spools since they are releasably attached, this step is an inherent step during either the manufacturing of the device or the assembling of the device.  
	Regarding claim 19, the modified Sherman (‘271) discloses the device further comprises a control panel and initiating operation of the device comprises activating a control on the control panel (see paragraph 0093, Sherman discloses that a switch can be provided for the bystander to initiate compression, wherein where the switch is located would be the control panel). 
 Regarding claim 20, the modified Sherman (‘271) discloses that at least one of the first belt end and the second belt end is attached to the corresponding drive spool (see rejection to claim 17 above), but fails to disclose that the attachment is done after positioning the patient on the platform. However, the feature of choosing to attach the first belt end to the corresponding drive spool after positioning the patient on the platform relative to before is considered as an obvious treatment design choice, since attaching one of the first belt end or the second belt end to the spool before or after is up to what the CPR provider feels comfortable with performing given the current circumstances. Furthermore, changes in sequence of process steps is prima facie obvious in the absence of new or unexpected results. “Selection of any order for performing process steps is prima facie obvious in the absence of new or unexpected results”, see MPEP 2144.04(IV)(C). 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (2004/0030271).
Regarding claim 17, Sherman (‘271) discloses a method for performing automated chest compressions on a patient (paragraphs 0011-0014 and full disclosure), the method comprising: providing a device (device shown in fig. 5) for compressing a chest of the patient (abstract and full disclosure), the device comprising a platform (6, fig. 6, paragraph 0075) for placement under a thorax of the patient (see fig. 6), a compression belt (belt 3 comprising 3R and 3L, figs. 5-6 and paragraph 0075) comprising a first belt end and a second belt end (first belt end is the end that is attached to 12L and the second end is the end attached to 12R), a first drive spool (12L, fig. 5, paragraph 0078) configured to releasably receive the first belt end (see fig. 5), a second drive spool (12R, fig. 5, paragraph 0078) configured to receive the second belt end (see fig. 5), a motor (see motor 14 in fig. 5) operably connected to the first drive spool and the second drive spool (see paragraph 0077), and a control system (see control system in fig. 13A, and paragraph 0076) configured to control operation of the motor to tighten and loosen the compression belt in repeated cycles of compression about the thorax of the patient (see figs. 29 and 29a, and paragraphs 0117-0118, there are periods of tightening and loosening); positioning the patient on the platform such that the compression belt extends across the chest of the patient (see fig. 6, as shown, to have the patient shown, there would be a step of positioning the patient on the platform such that the compression belt extends across the chest of the patient), and initiating operation of the device to apply repeated cycles of compression to the patient, wherein the control system, during the repeated cycles of compression, causes the motor to spool the first and second compression belt ends around the first and second drive spools to tighten the compression belt across the chest of the patient to apply a compressive force to the patient, after tightening, causes the motor to cease operation for a hold period to maintain the compressive force, and at a termination of the hold period, causes the motor to unspool the first and second compression belt ends to loosen the compression belt across the chest of the patient, thereby releasing the compressive force (see figs. 29 and 29a, paragraphs 0117-0118, as shown in fig. 29a, there are multiple compressions cycles involving compression and holding period, and at each cycle there is a tightening and then a hold (where compression is peaked, fig. 29a), and then further stated that at the end of the hold period, the motor is reversed to drive the belt to a relaxed position, then de-energized, see fig. 6, when the motor spin to tighten, both the first spool and the second spool (12L and 12R) would rotate to tighten the compression belt), and attaching the first belt end to the first drive spool and the second belt end to the second drive spool (see fig. 5 and paragraph 0078, in order to have the belt attached to the spool, there would need to be a step of attaching the belt to the spools, this is an inherent step during the manufacturing or assembly or operation of the device), but fails to disclose that the first drive spool configured to releasably receive the first belt end, the second drive spool configured to releasably receive the second belt end.
However, Sherman (‘271) discloses in paragraph 0137 and fig. 41 that the belt end (belt end of 64) can be releasably attached to the spool (68, see paragraph 0137).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the right belt end and the left belt end of Sherman (‘271) to be releasably attachable to the drive spools as taught by Sherman (‘271) for the purpose of facilitating installation and replacement of belts, and simplifying the drive spool manufacturing process (see paragraph 0137 of Sherman (‘271)). 
	After the modification, there would be a step of attaching the belt to the spools since they are releasably attached, this step is an inherent step during either the manufacturing of the device or the assembling of the device. 
The modified Sherman ‘271 fails to disclose a brake assembly configured to selectively lock the rotational position of the first and second drive spools, and that after the tightening, causes the motor to cease operation and the brake assembly to lock the rotational position of the first and second drive spools for a hold period without powers. However, Sherman (‘271) teaches a method for performing automated chest compressions on a patient (paragraphs 0011-0014 and full disclosure), the method comprising: providing a device (device in figs. 15-26) for compressing a chest of the patient (abstract and full disclosure), the device comprising a platform (71R and 71L, figs. 14-26, paragraphs 0096-0099) for placement under a thorax of the patient (figs. 14-26), a compression belt (64L and 64R, see figs. 14-26, paragraph 0104) comprising a first belt end and a second belt end (first belt end is the end that is attached to 64L and the second end is the end attached to 64R), a drive spool (68 and 67 in fig. 25), a brake assembly (105, fig. 25, paragraph 0105) configured selectively lock the rotational position of the drive spool (paragraph 0105 with reference to figs. 28 and 28a), a motor operably connected to the drive spool (see motor 103 in fig. 25, paragraph 0105 with reference to figs. 14-15), and a controller (see control system in fig. 13A, and paragraph 0076, furthermore, see full disclosure, the control system is programmable and can process signals, to provide an output base on different conditions, it is inherent that there is a processor, see paragraph 0094, Sherman discloses that the computer control system 70 is included in an enclosure mounted on the motor box, and see paragraph 0108, Sherman discloses that a computer module which acts as the system controller is placed within the box) configured to control operation of the motor to tighten and loosen the compression belt in repeated cycles of compression about the thorax of the patient (see figs. 29 and 29a, and paragraphs 0117-0118, there are periods of tightening and loosening); positioning the patient on the platform such that the compression belt extends across the chest of the patient (see figs. 15-19, as shown, to have the patient shown, there would be a step of positioning the patient on the platform such that the compression belt extends across the chest of the patient), and initiating operation of the device to apply repeated cycles of compression to the patient, wherein the control system, during the repeated cycles of compression, causes the motor to spool the first and second compression belt ends around the first and second drive spools to tighten the compression belt across the chest of the patient to apply a compressive force to the patient, after tightening, causes the motor to cease operation and the brake assembly to lock the rotational position of the drive spool for a hold period without power (see figs. 28 and 28a, as shown, during hold period, the motor is off and the brake is on, therefore, there would be no power sent to the compression belt or the drive train, see paragraph 0116) to maintain the compressive force, and at a termination of the hold period, causes the motor to unspool the first and second compression belt ends to loosen the compression belt across the chest of the patient, thereby releasing the compressive force (see figs. 29 and 29a, paragraphs 0117-0118, as shown in fig. 29a, there are multiple compressions cycles involving compression and holding period, and at each cycle there is a tightening and then a hold (where compression is peaked, fig. 29a), and then further stated that at the end of the hold period, the motor is reversed to drive the belt to a relaxed position, then de-energized, see fig. 25, when the motor spin to tighten, the spool would rotate to tighten the compression belt), and attaching the first belt end and the second belt end to the drive spool (see fig. 25, in order to have the belt attached to the spool, there would need to be a step of attaching the belt to the spools, this is an inherent step during the manufacturing or assembly or operation of the device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the modified Sherman ‘271 to have the brake assembly and the step of after tightening, causes the motor to cease operation and the brake assembly to lock the rotational position of the drive spools for a hold period without power as taught by Sherman ‘271 for the purpose of providing a means of braking the spinning of the motor, which can be utilized as an alternative means of stopping the compressing action of the compression belt (see paragraph 0105 and figs. 28-29a of Sherman ‘271). 


    PNG
    media_image1.png
    864
    1202
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    751
    1130
    media_image2.png
    Greyscale

Regarding claim 18, the modified Sherman (‘271) discloses that when the patient is disposed on the platform, an inferior-superior axis of the platform corresponds to an inferior-superior axis of the patient; the first drive spool (12L) is disposed parallel to and offset from the inferior-superior axis of the platform in a first direction; and the second drive spool (12R, fig. 5) is disposed parallel to and offset from the inferior-superior axis of the platform in a second direction (see the annotated-Sherman (‘271) fig. 6 above with reference to the annotated-Sherman (‘271) fig. 5 above, as shown, wherein the axis of the platform is defined as extending through the space that is between the first drive spool 12L and the second drive spool 12R, therefore, the first spool is parallel to and offset from the inferior-superior axis of the platform in a first direction, and the second drive spool is parallel to and offset from the inferior-superior axis of the platform in a second direction, see paragraph 0078, Sherman discloses that the spools 12R and 12L are parallel). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US Patent No. 10,682,282 in view of Sherman (2004/0030271). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claim and the patented claim are minor and obvious from each other. For example, the instant claim 2 is a broader version of the patented claims 1-13 (i.e., the instant claim 2 not include the control system configured to pre-tension the compression belt as in the patented claims 1-13). In the instant claim 2, the system is included in the patented claims 1-13. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claim 2 do not differ in scope from the patented claims 1-13. 
Regarding the additional limitation of the brake assembly configured to selectively stop the drive train and the controller configured to after tightening, causing the motor and the brake assembly to cease operation of the drive train for a hold period, and at a termination of the hold period without power, loosening the compression belt around the chest of the patient.
Sherman (‘271) discloses a device (device shown in figs. 16-19 having motor box shown in fig. 25) for compressing a chest of a patient (abstract and full disclosure) comprising: a platform (71R and 71L, figs. 14-26, paragraphs 0096-0099) for placement under a thorax of the patient (figs. 14-26); a compression belt (64L and 64R, see figs. 14-26, paragraph 0104) adapted to extend over an anterior chest wall of the patient (figs. 14-26 and paragraph 0096); a drive train (67, 68, 104, 107, 108, 109, 110, 112, 114, 116, 65, 111, 113, see fig. 25 and paragraph 105) operably connected to the compression belt, a brake assembly (105, fig. 25, paragraph 0105) configured to selectively stop the drive train (paragraph 0105 with reference to figs. 28 and 28a); a motor (motor 103 in fig. 25) operably connected to the compression belt through the drive train, a controller (see control system in fig. 13A, and paragraph 0076, 0108-0109) configured to control operation of the motor to cause the drive train to tighten and loosen the compression belt in repeated cycles of compression about the thorax of the patient, wherein each cycle of the repeated cycles comprises tightening the compression belt around the chest of the patient, after tightening, causing, by the controller, the motor and the brake assembly to cease operation of the drive train for a hold period without power (see figs. 28 and 28a, as shown, during hold period, the motor is off and the brake is on, therefore, there would be no power sent to the compression belt or the drive train, see paragraph 0116), and at a termination of the hold period, loosening the compression belt around the chest of the patient (see figs. 29 and 29a, paragraphs 0117-0118, as shown in fig. 29a, there are multiple compressions cycles involving compression and holding period, and at each cycle there is a tightening and then a hold (where compression is peaked, fig. 29a), and then further stated that at the end of the hold period, the motor is reversed to drive the belt to a relaxed position, then de-energized).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instant claim 2 to have the brake assembly and hold period as taught by Sherman ‘271 for the purpose of providing an effective compression routine, by prolonging periods of high intrathoracic pressure and to provide a means of stopping compression (see paragraphs 0109 and 0117-0118 of Sherman ‘271). 
Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 14-16 of US Patent No. 10,682,282 in view of Sherman (2004/0030271). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claim and the patented claim are minor and obvious from each other. For example, the instant claim 2 is a broader version of the patented claims 14-16 (i.e., the instant claim 2 not include the control system configured to pre-tension the compression belt as in the patented claims 14-16). In the instant claim 2, the system is included in the patented claims 14-16. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claim 2 do not differ in scope from the patented claims 14-16. 
Regarding the additional limitation of the brake assembly configured to selectively stop the drive train and the controller configured to after tightening, causing the motor and the brake assembly to cease operation of the drive train for a hold period, and at a termination of the hold period without power, loosening the compression belt around the chest of the patient.
Sherman (‘271) discloses a device (device shown in figs. 16-19 having motor box shown in fig. 25) for compressing a chest of a patient (abstract and full disclosure) comprising: a platform (71R and 71L, figs. 14-26, paragraphs 0096-0099) for placement under a thorax of the patient (figs. 14-26); a compression belt (64L and 64R, see figs. 14-26, paragraph 0104) adapted to extend over an anterior chest wall of the patient (figs. 14-26 and paragraph 0096); a drive train (67, 68, 104, 107, 108, 109, 110, 112, 114, 116, 65, 111, 113, see fig. 25 and paragraph 105) operably connected to the compression belt, a brake assembly (105, fig. 25, paragraph 0105) configured to selectively stop the drive train (paragraph 0105 with reference to figs. 28 and 28a); a motor (motor 103 in fig. 25) operably connected to the compression belt through the drive train, a controller (see control system in fig. 13A, and paragraph 0076, 0108-0109) configured to control operation of the motor to cause the drive train to tighten and loosen the compression belt in repeated cycles of compression about the thorax of the patient, wherein each cycle of the repeated cycles comprises tightening the compression belt around the chest of the patient, after tightening, causing, by the controller, the motor and the brake assembly to cease operation of the drive train for a hold period without power (see figs. 28 and 28a, as shown, during hold period, the motor is off and the brake is on, therefore, there would be no power sent to the compression belt or the drive train, see paragraph 0116), and at a termination of the hold period, loosening the compression belt around the chest of the patient (see figs. 29 and 29a, paragraphs 0117-0118, as shown in fig. 29a, there are multiple compressions cycles involving compression and holding period, and at each cycle there is a tightening and then a hold (where compression is peaked, fig. 29a), and then further stated that at the end of the hold period, the motor is reversed to drive the belt to a relaxed position, then de-energized).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instant claim 2 to have the brake assembly and hold period as taught by Sherman ‘271 for the purpose of providing an effective compression routine, by prolonging periods of high intrathoracic pressure and to provide a means of stopping compression (see paragraphs 0109 and 0117-0118 of Sherman ‘271).  
Claim 5 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US Patent No. 10,682,282 in view of Sherman (2004/0030271). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claim and the patented claim are minor and obvious from each other. 
Regarding the additional limitation of the brake assembly configured to selectively stop the drive train and the controller configured to after tightening, causing the motor and the brake assembly to cease operation of the drive train for a hold period, and at a termination of the hold period without power, loosening the compression belt around the chest of the patient.
Sherman (‘271) discloses a device (device shown in figs. 16-19 having motor box shown in fig. 25) for compressing a chest of a patient (abstract and full disclosure) comprising: a platform (71R and 71L, figs. 14-26, paragraphs 0096-0099) for placement under a thorax of the patient (figs. 14-26); a compression belt (64L and 64R, see figs. 14-26, paragraph 0104) adapted to extend over an anterior chest wall of the patient (figs. 14-26 and paragraph 0096); a drive train (67, 68, 104, 107, 108, 109, 110, 112, 114, 116, 65, 111, 113, see fig. 25 and paragraph 105) operably connected to the compression belt, a brake assembly (105, fig. 25, paragraph 0105) configured to selectively stop the drive train (paragraph 0105 with reference to figs. 28 and 28a); a motor (motor 103 in fig. 25) operably connected to the compression belt through the drive train, a controller (see control system in fig. 13A, and paragraph 0076, 0108-0109) configured to control operation of the motor to cause the drive train to tighten and loosen the compression belt in repeated cycles of compression about the thorax of the patient, wherein each cycle of the repeated cycles comprises tightening the compression belt around the chest of the patient, after tightening, causing, by the controller, the motor and the brake assembly to cease operation of the drive train for a hold period without power (see figs. 28 and 28a, as shown, during hold period, the motor is off and the brake is on, therefore, there would be no power sent to the compression belt or the drive train, see paragraph 0116), and at a termination of the hold period, loosening the compression belt around the chest of the patient (see figs. 29 and 29a, paragraphs 0117-0118, as shown in fig. 29a, there are multiple compressions cycles involving compression and holding period, and at each cycle there is a tightening and then a hold (where compression is peaked, fig. 29a), and then further stated that at the end of the hold period, the motor is reversed to drive the belt to a relaxed position, then de-energized).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instant claim 5 to have the brake assembly and hold period as taught by Sherman ‘271 for the purpose of providing an effective compression routine, by prolonging periods of high intrathoracic pressure and to provide a means of stopping compression (see paragraphs 0109 and 0117-0118 of Sherman ‘271). 
Claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of US Patent No. 10,682,282 in view of Sherman (2004/0030271). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claim and the patented claim are minor and obvious from each other. 
Regarding the additional limitation of the brake assembly configured to selectively stop the drive train and the controller configured to after tightening, causing the motor and the brake assembly to cease operation of the drive train for a hold period, and at a termination of the hold period without power, loosening the compression belt around the chest of the patient.
Sherman (‘271) discloses a device (device shown in figs. 16-19 having motor box shown in fig. 25) for compressing a chest of a patient (abstract and full disclosure) comprising: a platform (71R and 71L, figs. 14-26, paragraphs 0096-0099) for placement under a thorax of the patient (figs. 14-26); a compression belt (64L and 64R, see figs. 14-26, paragraph 0104) adapted to extend over an anterior chest wall of the patient (figs. 14-26 and paragraph 0096); a drive train (67, 68, 104, 107, 108, 109, 110, 112, 114, 116, 65, 111, 113, see fig. 25 and paragraph 105) operably connected to the compression belt, a brake assembly (105, fig. 25, paragraph 0105) configured to selectively stop the drive train (paragraph 0105 with reference to figs. 28 and 28a); a motor (motor 103 in fig. 25) operably connected to the compression belt through the drive train, a controller (see control system in fig. 13A, and paragraph 0076, 0108-0109) configured to control operation of the motor to cause the drive train to tighten and loosen the compression belt in repeated cycles of compression about the thorax of the patient, wherein each cycle of the repeated cycles comprises tightening the compression belt around the chest of the patient, after tightening, causing, by the controller, the motor and the brake assembly to cease operation of the drive train for a hold period without power (see figs. 28 and 28a, as shown, during hold period, the motor is off and the brake is on, therefore, there would be no power sent to the compression belt or the drive train, see paragraph 0116), and at a termination of the hold period, loosening the compression belt around the chest of the patient (see figs. 29 and 29a, paragraphs 0117-0118, as shown in fig. 29a, there are multiple compressions cycles involving compression and holding period, and at each cycle there is a tightening and then a hold (where compression is peaked, fig. 29a), and then further stated that at the end of the hold period, the motor is reversed to drive the belt to a relaxed position, then de-energized).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instant claim 6 to have the brake assembly and hold period as taught by Sherman ‘271 for the purpose of providing an effective compression routine, by prolonging periods of high intrathoracic pressure and to provide a means of stopping compression (see paragraphs 0109 and 0117-0118 of Sherman ‘271). 
Claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US Patent No. 10,682,282 in view of Sherman (2004/0030271). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claim and the patented claim are minor and obvious from each other. For example, the instant claim 9 is a broader version of the patented claims 1-13 (i.e., the instant claim 9 not include the control system configured to pre-tension the compression belt as in the patented claims 1-13). In the instant claim 9, the system is included in the patented claims 1-13. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claim 9 do not differ in scope from the patented claims 1-13. 
Regarding the additional limitation of the brake assembly configured to selectively stop the drive train and the controller configured to after tightening, causing the motor and brake assembly to cease operation of the drive train for a hold period without power, and at a termination of the hold period, loosening the compression belt around the chest of the patient and that each cycle of the repeated cycles comprises, after loosening, by the control system, the motor to cease operation of the drive train for an inter-compression hold period.
Sherman (‘271) discloses a device (device shown in figs. 16-19 having motor box shown in fig. 25) for compressing a chest of a patient (abstract and full disclosure) comprising: a platform (71R and 71L, figs. 14-26, paragraphs 0096-0099) for placement under a thorax of the patient (figs. 14-26); a compression belt (64L and 64R, see figs. 14-26, paragraph 0104) adapted to extend over an anterior chest wall of the patient (figs. 14-26 and paragraph 0096); a drive train (67, 68, 104, 107, 108, 109, 110, 112, 114, 116, 65, 111, 113, see fig. 25 and paragraph 105) operably connected to the compression belt, a brake assembly (105, fig. 25, paragraph 0105) configured to selectively stop the drive train (paragraph 0105 with reference to figs. 28 and 28a); a motor (motor 103 in fig. 25) operably connected to the compression belt through the drive train, a controller (see control system in fig. 13A, and paragraph 0076, 0108-0109) configured to control operation of the motor to cause the drive train to tighten and loosen the compression belt in repeated cycles of compression about the thorax of the patient, wherein each cycle of the repeated cycles comprises tightening the compression belt around the chest of the patient, after tightening, causing, by the controller, the motor and the brake assembly to cease operation of the drive train for a hold period without power (see figs. 28 and 28a, as shown, during hold period, the motor is off and the brake is on, therefore, there would be no power sent to the compression belt or the drive train, see paragraph 0116), and at a termination of the hold period, loosening the compression belt around the chest of the patient (see figs. 29 and 29a, paragraphs 0117-0118, as shown in fig. 29a, there are multiple compressions cycles involving compression and holding period, and at each cycle there is a tightening and then a hold (where compression is peaked, fig. 29a), and then further stated that at the end of the hold period, the motor is reversed to drive the belt to a relaxed position, then de-energized), and then further stated that at the end of the hold period, the motor is reversed to drive the belt to a relaxed position, then de-energized), Sherman (‘271) discloses that each cycle of the repeated cycles comprises, after loosening, by the control system, the motor to cease operation of the drive train for an inter-compression hold period (see fig. 29a, from time 8-12, there is a hold period, wherein the hold period from 9-10 is considered as an inter-compression hold period).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instant claim 9 to have the hold period and to have an inter-compression hold period as taught by Sherman ‘271 for the purpose of providing an effective compression routine, by prolonging periods of high intrathoracic pressure (see paragraphs 0109 and 0117-0118 of Sherman ‘271), to provide a means of stopping compression and to provide a decompress state in between compression. 
Claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 14-16 of US Patent No. 10,682,282 in view of Sherman (2004/0030271). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claim and the patented claim are minor and obvious from each other. For example, the instant claim 9 is a broader version of the patented claims 14-16 (i.e., the instant claim 9 not include the control system configured to pre-tension the compression belt as in the patented claims 14-16). In the instant claim 9, the system is included in the patented claims 14-16. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claim 9 do not differ in scope from the patented claims 14-16. 
Regarding the additional limitation of the brake assembly configured to selectively stop the drive train and the controller configured to after tightening, causing the motor and brake assembly to cease operation of the drive train for a hold period without power, and at a termination of the hold period, loosening the compression belt around the chest of the patient and that each cycle of the repeated cycles comprises, after loosening, by the control system, the motor to cease operation of the drive train for an inter-compression hold period.
Sherman (‘271) discloses a device (device shown in figs. 16-19 having motor box shown in fig. 25) for compressing a chest of a patient (abstract and full disclosure) comprising: a platform (71R and 71L, figs. 14-26, paragraphs 0096-0099) for placement under a thorax of the patient (figs. 14-26); a compression belt (64L and 64R, see figs. 14-26, paragraph 0104) adapted to extend over an anterior chest wall of the patient (figs. 14-26 and paragraph 0096); a drive train (67, 68, 104, 107, 108, 109, 110, 112, 114, 116, 65, 111, 113, see fig. 25 and paragraph 105) operably connected to the compression belt, a brake assembly (105, fig. 25, paragraph 0105) configured to selectively stop the drive train (paragraph 0105 with reference to figs. 28 and 28a); a motor (motor 103 in fig. 25) operably connected to the compression belt through the drive train, a controller (see control system in fig. 13A, and paragraph 0076, 0108-0109) configured to control operation of the motor to cause the drive train to tighten and loosen the compression belt in repeated cycles of compression about the thorax of the patient, wherein each cycle of the repeated cycles comprises tightening the compression belt around the chest of the patient, after tightening, causing, by the controller, the motor and the brake assembly to cease operation of the drive train for a hold period without power (see figs. 28 and 28a, as shown, during hold period, the motor is off and the brake is on, therefore, there would be no power sent to the compression belt or the drive train, see paragraph 0116), and at a termination of the hold period, loosening the compression belt around the chest of the patient (see figs. 29 and 29a, paragraphs 0117-0118, as shown in fig. 29a, there are multiple compressions cycles involving compression and holding period, and at each cycle there is a tightening and then a hold (where compression is peaked, fig. 29a), and then further stated that at the end of the hold period, the motor is reversed to drive the belt to a relaxed position, then de-energized), and then further stated that at the end of the hold period, the motor is reversed to drive the belt to a relaxed position, then de-energized), Sherman (‘271) discloses that each cycle of the repeated cycles comprises, after loosening, by the control system, the motor to cease operation of the drive train for an inter-compression hold period (see fig. 29a, from time 8-12, there is a hold period, wherein the hold period from 9-10 is considered as an inter-compression hold period).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instant claim 9 to have the hold period and to have an inter-compression hold period as taught by Sherman ‘271 for the purpose of providing an effective compression routine, by prolonging periods of high intrathoracic pressure (see paragraphs 0109 and 0117-0118 of Sherman ‘271), to provide a means of stopping compression and to provide a decompress state in between compression. 
Claims 2-3 and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of US Patent No. 8,690,805 in view of Sherman (2004/0030271). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claim and the patented claim are minor and obvious from each other. For example, the instant claims 2-3 and 10 are a broader version of the patented claim 2 (i.e., the instant claims 2-3 and 10 do not a brake as in the patented claim 2). In the instant claims 2-3 and 10, the system is included in the patented claim 2. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claims 2-3 and 10 do not differ in scope from the patented claim 2. 
Regarding the additional limitation of the platform for placement under a thorax of the patient for claims 2/3 and 10/14, and the housing for claim 10/14.
Sherman ‘271 teaches a device (device shown in fig. 5 or in figs. 15-26) for compressing a chest of a patient (abstract and full disclosure) comprising: a platform (6, fig. 6, paragraph 0075 or 71R and 71L, figs. 14-26, paragraphs 0096-0099) for placement under a thorax of the patient (fig. 6 or figs. 14-26); a compression belt (belt 3 comprising 3R and 3L, figs. 5-6 and paragraph 0075 or 64L and 64R, see figs. 14-26, paragraph 0104) adapted to extend over an anterior chest wall of the patient (fig. 6 and paragraph 0075 and figs. 14-26 and paragraph 0096); a drive train (21, 15, 20, 12L, 12R, 17, 18L and 18R, see fig. 5 and paragraphs 0077-0078 or 67, 68, 104, 105, 106, 107, 108, 109, 110, 112, 114, 116, 65, 111, 113, see fig. 25 and paragraph 105) operably connected to the compression belt, a motor (14 and 22, fig. 5, paragraph 0077) operably connected to the compression belt through the drive train, the motor (see motor 14 in fig. 5, wherein motor is within housing of platform, see paragraph 0077 or see motor in fig. 25, paragraph 0105 with reference to figs. 14-15) disposed in a housing of the platform, a control system (see control system in fig. 13A, and paragraph 0076) configured to control operation of the motor to cause the drive train to tighten and loosen the compression belt in repeated cycles of compression about the thorax of the patient, wherein each cycle of the repeated cycles comprises tightening the compression belt around the chest of the patient, after tightening, causing, by the control system, the motor to cease operation of the drive train for a hold period, and at a termination of the hold period, loosening the compression belt around the chest of the patient (see figs. 29 and 29a, paragraphs 0117-0118, as shown in fig. 29a, there are multiple compressions cycles involving compression and holding period, and at each cycle there is a tightening and then a hold (where compression is peaked, fig. 29a), and then further stated that at the end of the hold period, the motor is reversed to drive the belt to a relaxed position, then de-energized), Sherman (‘271) discloses that each cycle of the repeated cycles comprises, after loosening, by the control system, the motor to cease operation of the drive train for an inter-compression hold period (see fig. 29a, from time 8-12, there is a hold period, wherein the hold period from 9-10 is considered as an inter-compression hold period).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instant claims 2-3 and 10 to have the platform and housing as taught by Sherman ‘271 for the purpose of providing a support for the device and the patient. 
Claims 2-3 and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of US Patent No. 7,374,548 in view of Sherman (2004/0030271). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claim and the patented claim are minor and obvious from each other. For example, the instant claims 2-3 and 10  are a broader version of the patented claims 1-17 (i.e., the instant claims 2-3 and 10  do not a brake as in the patented claims 1-17). In the instant claims 2-3 and 10, the system is included in the patented claims 1-17. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claims 2-3 and 10 do not differ in scope from the patented claims 1-17. 
Regarding the additional limitation of the platform for placement under a thorax of the patient for claims 2/3 and 10/14, and the housing for claim 10/14.
Sherman ‘271 teaches a device (device shown in fig. 5 or in figs. 15-26) for compressing a chest of a patient (abstract and full disclosure) comprising: a platform (6, fig. 6, paragraph 0075 or 71R and 71L, figs. 14-26, paragraphs 0096-0099) for placement under a thorax of the patient (fig. 6 or figs. 14-26); a compression belt (belt 3 comprising 3R and 3L, figs. 5-6 and paragraph 0075 or 64L and 64R, see figs. 14-26, paragraph 0104) adapted to extend over an anterior chest wall of the patient (fig. 6 and paragraph 0075 and figs. 14-26 and paragraph 0096); a drive train (21, 15, 20, 12L, 12R, 17, 18L and 18R, see fig. 5 and paragraphs 0077-0078 or 67, 68, 104, 105, 106, 107, 108, 109, 110, 112, 114, 116, 65, 111, 113, see fig. 25 and paragraph 105) operably connected to the compression belt, a motor (14 and 22, fig. 5, paragraph 0077) operably connected to the compression belt through the drive train, the motor (see motor 14 in fig. 5, wherein motor is within housing of platform, see paragraph 0077 or see motor in fig. 25, paragraph 0105 with reference to figs. 14-15) disposed in a housing of the platform, a control system (see control system in fig. 13A, and paragraph 0076) configured to control operation of the motor to cause the drive train to tighten and loosen the compression belt in repeated cycles of compression about the thorax of the patient, wherein each cycle of the repeated cycles comprises tightening the compression belt around the chest of the patient, after tightening, causing, by the control system, the motor to cease operation of the drive train for a hold period, and at a termination of the hold period, loosening the compression belt around the chest of the patient (see figs. 29 and 29a, paragraphs 0117-0118, as shown in fig. 29a, there are multiple compressions cycles involving compression and holding period, and at each cycle there is a tightening and then a hold (where compression is peaked, fig. 29a), and then further stated that at the end of the hold period, the motor is reversed to drive the belt to a relaxed position, then de-energized), Sherman (‘271) discloses that each cycle of the repeated cycles comprises, after loosening, by the control system, the motor to cease operation of the drive train for an inter-compression hold period (see fig. 29a, from time 8-12, there is a hold period, wherein the hold period from 9-10 is considered as an inter-compression hold period).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instant claims 2-3 and 10 to have the platform and housing as taught by Sherman ‘271 for the purpose of providing a support for the device and the patient. 

Allowable Subject Matter
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under obviousness type double patenting, set forth in this Office action or file a terminal disclaimer and to include all of the limitations of the base claim and any intervening claims.
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter: The closest prior art of record Sherman (6,447,465) and Sherman (2004/0030271) do not specifically disclose the claimed apparatus as presented in the claims 5-8. 
Sherman (‘465) discloses a device (device shown in figs. 5-6 having motor and clutch/brake arrangement of fig. 12) for compressing a chest of a patient (abstract and full disclosure) comprising: a platform (13 and 11R, figs. 5-6, see col 8, lines 1-60) for placement under a thorax of the patient (see figs 5-6); a compression belt (4 comprising 4L, 4R, 17R, and 17L, figs. 5-6, col 8, lines 1-60) adapted to extend over an anterior chest wall of the patient (see figs. 5-6); a drive train (50, 48, 52, 55, 54, 56, 6, 7, see fig. 12, col 10, lines 19-56) operably connected to the compression belt (see fig. 12 with figs. 5-6); a brake assembly (see brake 45, fig. 12, col 10, lines 19-56) configured to selectively stop the drive train (col 10, lines 19-56); a motor (43, fig. 12) operably connected to the compression belt through the drive train, a controller (see computer module in col 1, line 58 to col 12, line 4 and full disclosure) configured to control operation of the motor to cause the drive train to tighten and loosen the compression belt in repeated cycles of compression about the thorax of the patient, wherein each cycle of the repeated cycles comprises tightening the compression belt around the chest of the patient, after tightening, causing, by the controller, the motor and brake assembly to cease operation of the drive train for a hold period without power (see figs. 14 and 14a, as shown, during hold period, the motor is off and the brake is on, therefore, there would be no power sent to the compression belt or the drive train, see col 10, lines 19-56 and col 15, line 4 to col 16, line 5), and at a termination of the hold period, loosening the compression belt around the chest of the patient (see figs. 14 and 14a, see col 15, lines 4-67 and col 16, lines 1-5, as shown in fig. 14a, there are multiple compressions cycles involving compression and holding period, and at each cycle there is a tightening and then a hold (where compression is peaked, fig. 14a), and then further stated that at the end of the hold period, the motor is reversed to drive the belt to a relaxed position, then de-energized).
Sherman (‘271) discloses a device (device shown in figs. 16-19 having motor box shown in fig. 25) for compressing a chest of a patient (abstract and full disclosure) comprising: a platform (71R and 71L, figs. 14-26, paragraphs 0096-0099) for placement under a thorax of the patient (figs. 14-26); a compression belt (64L and 64R, see figs. 14-26, paragraph 0104) adapted to extend over an anterior chest wall of the patient (figs. 14-26 and paragraph 0096); a drive train (67, 68, 104, 107, 108, 109, 110, 112, 114, 116, 65, 111, 113, see fig. 25 and paragraph 105) operably connected to the compression belt, a brake assembly (105, fig. 25, paragraph 0105) configured to selectively stop the drive train (paragraph 0105 with reference to figs. 28 and 28a); a motor (motor 103 in fig. 25) operably connected to the compression belt through the drive train, a controller (see control system in fig. 13A, and paragraph 0076, 0108-0109) configured to control operation of the motor to cause the drive train to tighten and loosen the compression belt in repeated cycles of compression about the thorax of the patient, wherein each cycle of the repeated cycles comprises tightening the compression belt around the chest of the patient, after tightening, causing, by the controller, the motor and the brake assembly to cease operation of the drive train for a hold period without power (see figs. 28 and 28a, as shown, during hold period, the motor is off and the brake is on, therefore, there would be no power sent to the compression belt or the drive train, see paragraph 0116), and at a termination of the hold period, loosening the compression belt around the chest of the patient (see figs. 29 and 29a, paragraphs 0117-0118, as shown in fig. 29a, there are multiple compressions cycles involving compression and holding period, and at each cycle there is a tightening and then a hold (where compression is peaked, fig. 29a), and then further stated that at the end of the hold period, the motor is reversed to drive the belt to a relaxed position, then de-energized).
However, Sherman ‘465 and Sherman ‘271 fail to disclose the control system configured to prior to the repeated cycles of compression, perform a pre-tensioning routine to pre-tension the compression belt to a slack take-up position, the pre-tensioning routine comprising operating the motor to loosen the compression belt, and after loosening, operating the motor to tighten the compression belt until the compression belt is tightened to the slack take-up position. Therefore, to modify both Sherman ‘465 and Sherman ‘271 to arrive at the claimed invention would be based upon improper hindsight reasoning. 

Response to Arguments
The arguments to the newly added claim limitations in claims 2-3, 9-13, and 15-20 has been addressed in the above rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Freeman (2014/0052032) is cited to show a belt compression device having compression depth sensing means. 
Illindala (2013/0072830) is cited to show a chest compression device comprising a belt and a compression depth sensing means.  
Jensen (2013/0310718) is cited to show a chest compression device comprising a belt and chest compression depth sensing means. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785